Citation Nr: 0211211	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-47 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disability of the 
right upper extremity.  

(The issue of entitlement to service connection for a chronic 
skin disorder, to include jungle rot and rashes, claimed as a 
residual of Agent Orange exposure, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel 



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In a September 1998 decision, the Board 
remanded the issue on appeal to the RO for additional 
development.  The development has been completed and the 
issue is again before the Board.  

Finally, the Board is undertaking additional development with 
respect to the appealed issue concerning a skin disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeals have been obtained by 
the RO.  

2.  The veteran incurred right wrist synovitis during 
military service.  

3.  There is no nexus between any other right upper extremity 
disability and service.


CONCLUSIONS OF LAW

1.  A right wrist disability was incurred as a result of 
active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001).

2.  A right upper extremity disability other than right wrist 
synovitis was not incurred in or aggravated by active service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, and the basis of the 
RO's decisions with respect to his claim.  The veteran's 
service medical records have been associated with the claims 
file.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the duty to notify requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002). The RO has 
informed the veteran that his claims were denied because he 
had failed to submit evidence associating any claimed 
disability with service or Agent Orange exposure.  In an 
October 1998 letter issued to the veteran by the RO, the 
veteran was invited to submit additional evidence with 
respect to his claim.  The RO also informed the veteran that 
it would obtain any VA and non-VA treatment records he 
identified.  Subsequently identified VA medical records were 
obtained by the RO.  The veteran has not otherwise submitted 
or requested that the RO obtain additional medical evidence.  
The Board is not aware of any outstanding evidence that needs 
to be obtained.  

Furthermore, a Social and Industrial Survey, dated in January 
1996, identified the veteran as receiving Social Security 
Administration (SSA) disability benefits for a paranoia 
disorder.  While medical records associated with an SSA 
decision do not appear to have been obtained, the veteran's 
medical treatment appears to have been completely through the 
VA, as he did indicate that he was unable to afford private 
treatment.  As such, the duty of the Secretary to inform the 
veteran of which evidence, if any, will be obtained by the 
claimant, and which evidence, if any, will be obtained by VA, 
is not warranted.  

The Board is also cognizant that the VCAA requires that VA 
afford the veteran an examination when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In this case, the veteran has been 
afforded a number of VA examinations associated with his 
claimed disability, during which findings were made and 
diagnoses rendered.  Moreover, the decision is favorable to 
the veteran.  Therefore, the Board will address the merits of 
the veteran's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1112, 1113, 1116; 38 
C.F.R. §§ 3.307, 3.309 (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, Non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  [For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.]  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  

Analysis

The veteran's DD-Form 214 reflects that he served in Vietnam 
during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  The veteran and 
his representative essentially contend that the disability at 
issue is the result of exposure to certain herbicide agents 
while serving in Vietnam.  In this respect, the veteran 
contends that he served in many areas that had been 
defoliated by Agent Orange.  The veteran has also recounted 
that while in Vietnam he was directly sprayed by accident 
with Agent Orange.  He has reported that within a few days he 
had incurred weakness in the right upper extremity, to 
include temporary wrist paralysis. 

The medical record reflects that the veteran has been 
diagnosed with a right brachial plexus injury and peripheral 
nerve entrapment.  These disorders are not diseases subject 
to presumptive service connection on an Agent Orange basis 
under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As such 
service connection due to herbicide exposure on a presumptive 
basis is not warranted.  

As noted above, the veteran could receive service connection 
for his disability on a basis.  The record reflects the 
veteran's report that after being accidentally sprayed with 
Agent Orange in Vietnam, his right upper extremity went numb 
for a few days.  He has also reported contended that he 
developed right wrist paralysis for 3 days with residual 
pain.  A VA hospital summary, dated from November to December 
1974, and associated with the veteran's treatment for a 
motorcycle accident, noted the veteran's reported history of 
numbness in parts of the dorsum of his right hand and slight 
numbness of the rest of the palmar portions of the right 
hand.  

Of record are three VA examinations associated with the 
veteran's claim.  On VA examination in January 1994, the 
examiner diagnosed the veteran with nerve damage in the right 
wrist secondary to Agent Orange exposure, as well as brachial 
plexus trauma due to accident caused by weakness in the right 
wrist.  The diagnosis does not appear to be based on a review 
of the veteran's complete record and is otherwise a medical 
conclusion based only on the veteran's reported history.  

Thereafter, on VA examination in August 1999, the veteran 
reported having developed right wrist pain after being 
sprayed by herbicides in Vietnam and that he was treated in 
the military for this problem.  The veteran also reported 
that one year after service he continued to have intermittent 
pain in the right wrist and giving away with gripping 
activities.  The examiner, following review of the claims 
file and clinical evaluation, diagnosed the veteran with 
right upper extremity weakness, which was noted as probably 
totally related to the veteran's motorcycle injury in 1974.  
With respect to Agent Orange, the examiner noted that the 
only symptom prior to the motorcycle accident was right wrist 
discomfort, which was probably not related to Agent Orange.  

The examiner also indicated that based on the veteran's 
reported medical history of pain and treatment in service, 
the veteran currently had right wrist synovitis that was 
related, in part, to active service.  The examiner opined 
that the right wrist symptoms were probably worsened by the 
nerve injury to the right upper extremity in 1974.  He 
additionally opined that 60 percent of the right wrist pain 
represented problems from active service, and 40 percent 
represented worsening of nerve symptoms after the accident in 
1974.  

On VA examination in November 1999, the examiner noted that 
he had reviewed the veteran's file, and that there was no 
treatment or complaints associated with the veteran's right 
wrist in service or post service until the motorcycle 
accident in 1974.  Additionally, brachial plexus injury and 
peripheral nerve entrapment were not considered potential 
sequela of Agent Orange exposure.  The examiner concluded 
that it was more likely than not that the veteran's weakness 
in the right upper extremity was related to the veteran's 
motorcycle accident in 1974.  

In March 2000, a VA examiner diagnosed the veteran with 
peripheral neuropathy of the right upper extremity possibly 
partially secondary to Agent Orange exposure and further 
aggravated by subsequent right upper extremity trauma.  The 
Board notes that although acute peripheral neuropathy and 
subacute peripheral neuropathy are subject to presumptive 
service connection on an Agent Orange basis, the evidence 
does not suggest that the veteran manifested acute or 
subacute peripheral neuropathy within the Agent Orange 
presumptive period.

Two question present themselves.  First, can service 
connection be granted for the claimed disability on the basis 
of the veteran's presumed exposure to herbicidal agents in 
Vietnam?  Second, can service connection be granted on a 
direct basis?

With regard to the first question there are two medical 
opinions.  In the first opinion the examiner noted that none 
of the veteran's right upper extremity disabilities were 
subject to the Agent Orange presumptions, and that there was 
no medical literature to support a link between the claimed 
disabilities and Agent Orange exposure.  In the second 
opinion the examiner wrote, without elaboration, that the 
veteran had peripheral neuropathy that was "possibly 
partially" related to Agent Orange exposure.  

The first opinion provides reasons for its conclusions, is 
specific, and is consistent with medical literature and 
statutory and regulatory presumptions.  None of this can be 
said of the second opinion.  For these reasons the Board 
finds that the first opinion is of greater weight than the 
second, and weighs the evidence against the grant of service 
connection for a right upper extremity disability on the 
basis of Agent Orange exposure.  

With respect to the  question of direct service connection, 
there are also two somewhat contradictory medical opinions.  
Both opinions were arrived at after a review of the medical 
records.  One opinion linked part of the veteran's current 
right wrist disability to service, the other ruled out a link 
between any right upper extremity disorder and service.  
Neither opinion seems more probative than the other.  The 
veteran is competent to report his right wrist symptoms in 
service.  Accordingly, the Board finds that the evidence is 
in relative equipoise and that service connection for a right 
wrist disability is warranted.

There is no opinion linking a disability other than that of 
the right wrist to service, and all of the competent medical 
opinions, including the August 1999 opinion, are against such 
a link.  Accordingly, the weight of the evidence is against 
the grant of service connection for a right upper extremity 
disorder other than that of the right wrist.

Resolving all doubt in favor of the veteran, the Board 
concludes service connection is warranted for a right wrist 
disability.  38 C.F.R. § 5107(b).


ORDER

Entitlement to service connection for a disability of the 
right upper extremity, namely right wrist synovitis, is 
granted.  

Service connection for a right upper extremity disability 
other than right wrist synovitis is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

